            Case 21-14282-SMG           Doc 13     Filed 07/14/21     Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              www.flsb.uscourts.gov

In re:                                                  Case No.: 21-14282-SMG
                                                        Chapter 13
         Efrain Navarrete

                  Debtor(s)         /

                OBJECTION TO CLAIM ON SHORTENED NOTICE

          IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                            TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to
identify which claim is objected to and what disposition of your claim is recommended.
Upon the filing of this objection an expedited hearing on this objection will be scheduled
on the date already scheduled for the confirmation hearing in accordance with Local Rule
3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor]
objects to the following claim filed in this case:

Claim                                                  Amount of
No.             Name of Claimant                       Claim
6               Jefferson Capital System, LLC          $504.61

Basis for Objection and Recommended Disposition

On or about June 7, 2021, Creditor filed an unsecured proof of claim in the amount of
$504.61 for a retail account ending in 1029. This claim is barred by the statute of limitations.
Debtor requests this claim be stricken and disallowed.

Claim                                                  Amount of
No.             Name of Claimant                       Claim
7               Jefferson Capital System, LLC          $7,527.91

Basis for Objection and Recommended Disposition

On or about June 24, 2021, Creditor filed an unsecured proof of claim in the amount of
$7,527.91 for a retail account ending in 6458. This claim is barred by the statute of
limitations. Debtors request this claim be stricken and disallowed.

Claim                                                   Amount of
No.             Name of Claimant                        Claim
8               Jefferson Capital System, LLC           $3,651.21

Basis for Objection and Recommended Disposition
           Case 21-14282-SMG          Doc 13     Filed 07/14/21     Page 2 of 2




On or about June 30, 2021, Creditor filed an unsecured proof of claim in the amount of
$3,651.21 credit card account ending in 8208. This claim is barred by the statute of
limitations. Debtors request this claim be stricken and disallowed.


The undersigned acknowledges that this objection and the notice of hearing for this objection
will be served on the claimant and the debtor at least 14 days prior to the confirmation
hearing date and that a certificate of service conforming to Local Rule 2002-1(F) must be
filed with the court when the objection and notice of hearing are served.


DATED: July 14, 2021                                  Respectfully Submitted:
                                                      Robert Sanchez, P.A.
                                                      355 West 49th Street
                                                      Hialeah, FL 33012
                                                      Fl. Bar No. 0442161
                                                      Telephone: (305) 687-8008
                                                      E-Mail: court@bankruptcyclinic.com
